Martin, J.,

delivered the opinion of the court.
This is an appeal taken from an order that an inventory of the estate of the appellant’s testator, and an appointment of an attorney to represent the absent heirs be made.
The dismissal of the appeal is prayed for, on the ground that it is not from a final judgment, nor from an interlocutory order, which causes an irreparable injury.
The appellant is testamentary executrix to the deceased, and it is difficult to imagine how she can be irreparably injured by an inventory of the estate being made. She contends that it does, because the will dispenses her from making one, and all the property is devised to her and another person named in the will; so, also, there was no necessity for appointing an attorney to represent the absent heirs.
She urges that the order requiring an inventory to be made, and the appointment of an attorney to the absent heirs will subject her to useless costs.
If the interlocutory order was improperly made, it will occasion no irreparable injury, because when the cause is finally disposed of, the costs attending it will be recovered from the party who provoked it.
*613It is, therefore, ordered, adjudged and decreed, that the appeal be dismissed’with costs.